Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. An electric vehicle drive system in which an intermediate agent device electrically connected to the database device of the electric vehicle drive system, the vehicle functional module, and the artificial intelligence computer of said electric vehicle drive system.
B. An electric vehicle drive system in which an intermediate agent device arranged between the artificial intelligence computer of the electric vehicle drive system and the electric power steering module of said system.
The species are independent or distinct because claims to the different species recites the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because of the following:
Species A requires that the intermediate agent device be electrically connected to the database device of the electric vehicle drive system, the vehicle functional module, and the artificial intelligence computer of said electric vehicle drive system.  Species B requires that the intermediate agent device be arranged between the artificial intelligence computer of the electric vehicle drive system and the electric power steering module of said system.  In Species A, the intermediate agent device does not identify a 
Accordingly, the prior art applicable to Species A would not likely applicable to species B.  The prior art applicable to Species B would not likely applicable to Species A.
Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of the claims is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1,143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is
allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added alter the election, applicant must indicate which are readable upon the elected species, MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must Include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pasr-dsrect.uspto.gQv.


/TUAN C TO/Primary Examiner, Art Unit 3662